       Case: 1:19-cv-00145-DAP Doc #: 120 Filed: 03/07/19 1 of 3. PageID #: 3250



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

    DIGITAL MEDIA SOLUTIONS, LLC,               ) CASE NO. 1:19-cv-145
                                                )
                           Plaintiff,           ) JUDGE DAN AARON POLSTER
                                                )
                v.                              ) MAGISTRATE JUDGE
                                                ) THOMAS M. PARKER
    SOUTH UNIVERSITY OF OHIO,                   )
    LLC, et. al.,                               )
                                                )
                           Defendants.          )


                     THIRD SUPPLEMENT TO FIRST RECEIVER REPORT

                                    FINANCIAL REPORT


            Mark E. Dottore, the duly appointed and acting receiver for the Receivership

Entities (the “Receiver”), hereby files this Third Supplement to his first Report

(the “First Report”)1 to provide financial information requested by the Court. In its

Order of February 28, 2019, the Court requested “(a) a detailed plan, based on

information currently known, for the funding of the operation of the receivership

entities (including how the receiver plans to satisfy currently obligations for rent,

student stipends, etc.) for the entities in the receivership; and (b) an explanation of

how DCEH being on HCM2 impacts the receiver’s funding plan.” As and for this

Report, the Receiver says as follows:



1Capitalized terms used but not defined in this motion shall have the meanings given to
them in the Initial Receiver Order as modified by the Clarifying Order (collectively, the
“Receiver Order”).



{00020943-1 }
       Case: 1:19-cv-00145-DAP Doc #: 120 Filed: 03/07/19 2 of 3. PageID #: 3251



            With this Court’s approval, the Receiver plans to transition, close or teach out

most of the Argosy campuses. Presently, the Receiver has received the following

offers and opportunities:

                •   an offer from Dr. Evans, the original founder of Hawaii, for Hawaii;2

                •   Dr. Evans is also a possible acquisition partner for Phoenix;

                •   South University will act as a transfer partner for Online, Northern

                    Virginia, and Atlanta;

                •   National Louis University will act as the teach out partner for Tampa;

                    it will take every student in every program.

                •   Save Las Vegas has signed an offer to take the Arts Institutes Las

                    Vegas campus (an Excluded Campus);

                •   There is an offer in final form awaiting execution for Arts Institute

                    Pittsburgh (an Excluded Campus);

            The Receiver is in negotiations with various teach out and transfer partners

and will try to complete paperwork in the coming days. In addition, all campuses

have conducted transfer fairs and students have had an opportunity to transfer

their studies to new, qualified universities.

            Once Argosy has transitioned and/or closed, the Receivership will complete

the transactions involving AI Las Vegas, AI Pittsburgh, and Argosy Hawaii. Those




2Samoa is not a Title IV school; the location was never approved for Title IV funding. The location
was added to Argosy University change in ownership (CIO) application in March 2017 but was not
approved.


{00020943-1 }                                 2
       Case: 1:19-cv-00145-DAP Doc #: 120 Filed: 03/07/19 3 of 3. PageID #: 3252



campuses will be funded by their new buyers. Other than those campuses, the

Receivership will have no students in any of its Receivership Entities.

            The Receivership will still have the DCEH responsibility to run the non-core,

managed services for South University (“South”) and AI University (“AI”).

Students will depend upon the DCEH receivership entity to provide services to their

campuses. As long as South and AI continue to timely pay for the services provided

to them, the Receivership can continue to operate in the black. Attached as

Exhibit A is a detailed summary of the Receiver’s post-Argosy plan for operations.

            Because DCEH will not have students, or receive any Title IV funding

directly, it will not be placed on “heightened cash management” status. Rather, it

will receive funding from South and AI. Therefore, HCM2 will have no impact on

the Receiver’s post-Argosy funding plan.

            Once closed, Argosy will leave behind substantial unpaid liabilities. Due to

the termination of Title IV funding, the receivership estate is insolvent.

 Date: March 7, 2019                             WHITMER & EHRMAN LLC

                                                 /s/Mary K. Whitmer
                                                 Mary K. Whitmer (0018213)
                                                 James W. Ehrman (0011006)
                                                 2344 Canal Rd., Suite 401
                                                 Cleveland, OH 44114
                                                 Telephone: (216) 771-5056
                                                 Facsimile: (216) 771-2450
                                                 Email: mkw@weadvocate.net
                                                        jwe@weadvocate.net

                                                 Attorneys for the Receiver




{00020943-1 }                               3
